DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 9-12, and 14-16 of U.S. Patent No. 11349807 (hereinafter “the ‘807 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope and thus read on the instant claims as detailed below.

Regarding claim 1, the ‘807 patent discloses a method (Claim 1, Line 1) comprising:
receiving, by a root network device providing a directed acyclic graph (DAG) topology in a low power and lossy network (LLN) (Claim 1, Lines 2-4), one or more multicast registration messages for an LLN device in the DAG, the one or more multicast registration messages identifying a plurality of distinct properties describing operation of the LLN device in the LLN (Claim 1, Lines 4-8);
receiving, by the root network device, one or more multicast address group identifiers of one or more multicast streams to which the LLN device has subscribed, and associating the one or more multicast address group identifiers with the distinct properties of the LLN device (Claim 1, Lines 9-14);
receiving a multicast message specifying one or more of the multicast address group identifiers (Claim 1, Lines 15-16); and
generating and outputting, by the root network device, a directed multicast message having a composite IPv6 address, the generating including inserting a selected property identifier and an instruction identifier into the composite IPv6 address (Claim 1, Lines 17-21), the instruction identifier causing parent network devices in the DAG topology to execute a prescribed instruction associated with the instruction identifier and selectively retransmit the directed multicast message based on determining a child network device has the selected distinct property identified by the selected property identifier (Claim 1, Lines 21-25).

Regarding claim 2, the ‘807 patent discloses the method of claim 1, wherein the generating includes inserting the one or more multicast address group identifiers, the instruction identifier causing the parent network device to identify the instruction identifier based on executing a prescribed masking operation (“encapsulation”) on the composite IPv6 address (Claim 2).

Regarding claim 3, the ‘807 patent discloses the method of claim 2, wherein the generating includes selecting the selected property identifier based on determining a minimum number of LLN devices are associated with the selected distinct property among the plurality of distinct properties (Claim 3).

Regarding claim 4, the ‘807 patent discloses the method of claim 2, wherein the directed multicast message causes a last-hop parent network device to:
identify the one or more multicast address group identifiers, and the selected property identifier, based on respective selected masks (Claim 4, Lines 3-5);
determine if the child network device has subscribed to the one or more multicast group identifiers (Claim 4, Lines 3-5), and
selectively forward the directed multicast message to the child network device based on determining the child network device has the selected distinct property and has subscribed to at least one of the one or more multicast group identifiers (Claim 4, Lines 6-9).

Regarding claim 5, the ‘807 patent discloses the method of claim 1, wherein the generating includes replacing, from within the multicast message, an existing IPv6 multicast address with the composite IPv6 address (Claim 1, Lines 37-40).

Regarding claim 6, the ‘807 patent discloses the method of claim 1, wherein the distinct properties include any one or more of a device type, a device capacity, a deployment area, or a device deployment location within the deployment area (Claim 6).

Regarding claim 7, the ‘807 patent discloses the method of claim 1, wherein:
the receiving one or more multicast registration messages includes extracting from each multicast registration message a target IPv6 address specifying a corresponding property identifier for a corresponding distinct property of the LLN device (Claim 1, Lines 26-30);
the receiving one or more multicast group identifiers includes receiving a plurality of second multicast registration messages specifying respective second target IPv6 addresses, and extracting from each second target IPv6 address a corresponding one of the multicast address group identifiers (Claim 1, Lines 31-36);
the generating including replacing, from within the multicast message, an existing IPv6 multicast address with the composite IPv6 address (Claim 1, Lines 37-40).

Regarding claim 8, the ‘807 patent discloses the method of claim 7, wherein the generating further includes inserting, into the multicast IPv6 address, an instruction that causes the parent network devices to extract, from the multicast IPv6 address, the instruction, the one multicast address group identifier, and the property identifier, for selective retransmission based on localized matching based on the instruction (Claim 7).

Regarding claim 9, the ‘807 patent discloses the method of claim 8, wherein the instruction causes each corresponding parent network device to execute localized matching including:
selectively forwarding the directed multicast message to the child network device based on determining the child network device has the selected distinct property and has subscribed to at least one of the one or more multicast group identifiers (Claim 8, Lines 4-8);
selectively processing locally the directed multicast message based on determining the corresponding parent network device has the selected distinct property and has subscribed to at least one of the one or more multicast group identifiers (Claim 8, Lines 9-12).

Regarding claim 10, the ‘807 patent discloses an apparatus implemented as a physical machine (Claim 9, Line 1), the apparatus comprising:
non-transitory machine readable media configured for storing executable machine readable code (Claim 9, Lines 3-4);
a device interface circuit configured for receiving one or more multicast registration messages for a low power and lossy network (LLN) device in an LLN (Claim 9, Lines 5-7); and
a processor circuit configured for executing the machine readable code (Claim 9, Lines 8-9), and when executing the machine readable code operable for:
receiving, by a root network device providing a directed acyclic graph (DAG) topology in a low power and lossy network (LLN), one or more multicast registration messages for an LLN device in the DAG, the one or more multicast registration messages identifying a plurality of distinct properties describing operation of the LLN device in the LLN (Claim 9, Lines 11-16),
receiving, by the root network device, one or more multicast address group identifiers of one or more multicast streams to which the LLN device has subscribed, and associating the one or more multicast address group identifiers with the distinct properties of the LLN device (Claim 9, Lines 17-21),
receiving a multicast message specifying one or more of the multicast address group identifiers (Claim 9, Lines 22-23), and
generating and outputting, by the root network device, a directed multicast message having a composite IPv6 address, the generating including inserting a selected property identifier and an instruction identifier into the composite IPv6 address (Claim 9, Lines 24-27), the instruction identifier causing parent network devices in the DAG topology to execute a prescribed instruction associated with the instruction identifier and selectively retransmit the directed multicast message based on determining a child network device has the selected distinct property identified by the selected property identifier (Claim 9, Lines 27-31).

Regarding claim 11, the ‘807 patent discloses the apparatus of claim 10, wherein the processor circuit is configured for inserting the one or more multicast address group identifiers, the instruction identifier causing the parent network device to identify the instruction identifier based on executing a prescribed masking operation (“encapsulation”) on the composite IPv6 address (Claim 10).

Regarding claim 12, the ‘807 patent discloses the apparatus of claim 11, wherein the processor circuit is configured for selecting the selected property identifier based on determining a minimum number of LLN devices are associated with the selected distinct property among the plurality of distinct properties (Claim 11).

Regarding claim 13, the ‘807 patent discloses the apparatus of claim 11, wherein the directed multicast message causes a last-hop parent network device to:
identify the one or more multicast address group identifiers, and the selected property identifier, based on respective selected masks (Claim 12, Lines 4-6);
determine if the child network device has subscribed to the one or more multicast group identifiers (Claim 12, Lines 4-6), and
selectively forward the directed multicast message to the child network device based on determining the child network device has the selected distinct property and has subscribed to at least one of the one or more multicast group identifiers (Claim 12, Lines 7-10).

Regarding claim 14, the ‘807 patent discloses the apparatus of claim 10, wherein the processor circuit is configured for replacing, from within the multicast message, an existing IPv6 multicast address with the composite IPv6 address (Claim 9, Lines 43-46).

Regarding claim 15, the ‘807 patent discloses the apparatus of claim 10, wherein the distinct properties include any one or more of a device type, a device capacity, a deployment area, or a device deployment location within the deployment area (Claim 6).

Regarding claim 16, the ‘807 patent discloses the apparatus of claim 10, wherein:
the processor circuit is configured for extracting from each multicast registration message a target IPv6 address specifying a corresponding property identifier for a corresponding distinct property of the LLN device (Claim 9, Lines 33-37);
the receiving one or more multicast group identifiers includes receiving a plurality of second multicast registration messages specifying respective second target IPv6 addresses, and extracting from each second target IPv6 address a corresponding one of the multicast address group identifiers (Claim 9, Lines 38-42);
the generating including replacing, from within the multicast message, an existing IPv6 multicast address with the composite IPv6 address (Claim 9, Lines 43-46).

Regarding claim 17, the ‘807 patent discloses the apparatus of claim 16, wherein the processor circuit is configured for inserting, into the multicast IPv6 address, an instruction that causes the parent network devices to extract, from the multicast IPv6 address, the instruction, the one multicast address group identifier, and the property identifier, for selective retransmission based on localized matching based on the instruction (Claim 14).

Regarding claim 18, the ‘807 patent discloses the apparatus of claim 17, wherein the instruction causes each corresponding parent network device to execute localized matching including:
selectively forwarding the directed multicast message to the child network device based on determining the child network device has the selected distinct property and has subscribed to at least one of the one or more multicast group identifiers (Claim 15, Lines 4-8);
selectively processing locally the directed multicast message based on determining the corresponding parent network device has the selected distinct property and has subscribed to at least one of the one or more multicast group identifiers (Claim 15, Lines 9-12).

Regarding claim 19, the ‘807 patent discloses one or more non-transitory tangible media encoded with logic for execution by a machine (Claim 16, Lines 1-2) and when executed by the machine operable for:
receiving, by the machine implemented as a root network device providing a directed acyclic graph (DAG) topology in a low power and lossy network (LLN), one or more multicast registration messages for an LLN device in the DAG, the one or more multicast registration messages identifying a plurality of distinct properties describing operation of the LLN device in the LLN (Claim 16, Lines 4-11);
receiving, by the root network device, one or more multicast address group identifiers of one or more multicast streams to which the LLN device has subscribed, and associating the one or more multicast address group identifiers with the distinct properties of the LLN device (Claim 16, Lines 12-17);
receiving a multicast message specifying one or more of the multicast address group identifiers (Claim 16, Lines 18-19); and
generating and outputting, by the root network device, a directed multicast message having a composite IPv6 address, the generating including inserting a selected property identifier and an instruction identifier into the composite IPv6 address (Claim 16, Lines 20-24), the instruction identifier causing parent network devices in the DAG topology to execute a prescribed instruction associated with the instruction identifier and selectively retransmit the directed multicast message based on determining a child network device has the selected distinct property identified by the selected property identifier (Claim 16, Lines 24-28).

Regarding claim 20, the ‘807 patent discloses the one or more non-transitory tangible media of claim 19, wherein the generating includes replacing, from within the multicast message, an existing IPv6 multicast address with the composite IPv6 address (Claim 16, Lines 40-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartier et al. (U.S. Patent Application Publication No. 2019/0165964, hereinafter “Bartier”) in view of Chandramouli et al. (U.S. Patent Application Publication No. 2015/0230063, hereinafter “Chandramouli”).

Claims 1, 10, and 19:
Bartier discloses an apparatus implemented as a physical machine, the apparatus comprising:
non-transitory machine readable media configured for storing executable machine readable code (§ 0055, Lines 1-2; The various memories described herein are examples of computer readable media);
a device interface circuit configured for receiving one or more multicast registration messages for a low power and lossy network (LLN) device in an LLN (§ 0047, Line 4; Network interface 210); and
a processor circuit configured for executing the machine readable code (§ 0047, Lines 6-9), and when executing the machine readable code operable for:
receiving, by a root network device providing a directed acyclic graph (DAG) topology in a low power and lossy network (LLN) (§ 0058, Lines 14-17; The nodes 302A-S are implemented in a Destination Oriented Directed Acyclic Graph (DODAG) with the node 302A being a DODAG root), one or more multicast registration messages for an LLN device in the DAG (§ 0026, Lines 1-9; A root node of a network collects information from nodes of its network such as subscription messages, messages originating from nodes of adjacent networks, and messages from nodes in its network indicating that the nodes can hear a node in an adjacent network) (§ 0059, Lines 5-7 and 9-14; The node 302P sends a subscription message to its parent, the node 302L.  The subscription message advertises that the node 302P is joining the multicast group.  The subscription message is sent as any of multicast, broadcast, unicast, etc.) (§ 0063, Lines 1-3; This process is repeated for each node from parent-to-parent until the subscription message reaches the root node 302A),
receiving, by the root network device, one or more multicast address group identifiers of one or more multicast streams to which the LLN device has subscribed (§ 0091, Lines 1-4 and 7-11; Based on receipt of various messages, the root node may maintain a list of multicast groups associated with the network that may include the multicast group that the nodes 402J, 402I, 402K, 402L, 402N, 402O, and 402P are members of (e.g., a multicast identifier or address)),
receiving a multicast message specifying one or more of the multicast address group identifiers (§ 0107, Lines 1-2; The node 200 may receive data destined for members of a multicast group), and
generating and outputting, by the root network device, a directed multicast message having a composite IPv6 address (§ 0107, Lines 1-2; The node 200 may receive data destined for members of a multicast group, which infers that the multicast message was generated with the multicast identifier or address) (§ 0152, Lines 6-8; Multicast Target option may carry a multicast address (e.g., IPv6 address) to which a concerned unicast target subscribes), the directed multicast message causing parent network devices in the DAG topology to execute a prescribed instruction and selectively retransmit the directed multicast message based on determining a child network device being a member of the multicast group (§ 0109, Lines 1-10; The node 200 may determine whether or not to forward the data to an adjacent node.  That is, the node 200 may determine whether or not it needs to forward the data to propagate the data to one or more members of the multicast group.  For example, the node 200 may determine to forward the data when the pruning state is disabled for the node 200 and/or the node 200 has received at least a subscription message for the multicast group from a first child node and a subscription message for the multicast group from a second child node).

Bartier does not appear to disclose: 
the one or more multicast registration messages identifying a plurality of distinct properties describing operation of the LLN device in the LLN; 
associating the one or more multicast address group identifiers with the distinct properties of the LLN device; and 
the generating including inserting a selected property identifier and an instruction identifier into the composite IPv6 address, the instruction identifier causing parent network devices in the DAG topology to execute a prescribed instruction associated with the instruction identifier and selectively retransmit the directed multicast message based on determining a child network device has the selected distinct property identified by the selected property identifier. 

Chandramouli discloses:
the one or more multicast registration messages identifying a plurality of distinct properties describing operation of the LLN device in the LLN (§ 0081; A group message may include information on a location area and a radio access technology (RAT) in which the group message is to be distributed); 
associating the one or more multicast address group identifiers with the distinct properties of the LLN device (§ 0087, Lines 1-2; The group message includes the group identification for which the group message is intended) (§ 0088, Lines 1-3; The group message further includes the location/area and RATs in which the group message is to be distributed); and
the generating including inserting a selected property identifier and an instruction identifier into the composite IPv6 address (See citations above.  The group message includes the location/area, RATs, and group identification), the instruction identifier causing parent network devices in the DAG topology to execute a prescribed instruction associated with the instruction identifier and selectively retransmit the directed multicast message based on determining a child network device has the selected distinct property identified by the selected property identifier (§ 0089, Lines 2-4; Any members of the group who are outside the geographic area will not receive the message, which infers that only members of the group who are within the location area will receive the message). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bartier’s multicast groups by forming them based on a node’s location and communication capabilities, as taught by Chandramouli, in order to further refine or fine-tune which devices to send group messages to, such as sending messages within public safety networks or sending messages to machine type communication (MTC) devices, smartphones, and other devices such as tablets (Chandramouli, § 0053, Lines 5-9). 

The method of claim 1 is implemented by the apparatus of claim 10 and is therefore rejected with the same rationale.

Regarding the “one or more non-transitory computer readable media” of claim 19, Bartier discloses that the various memories described herein are examples of computer readable media (§ 0055, Lines 1-2).

Claims 2 and 11:
Bartier in view of Chandramouli further discloses wherein the processor circuit is configured for inserting the one or more multicast address group identifiers, the instruction identifier causing the parent network device to identify the instruction identifier based on executing a prescribed masking operation on the composite IPv6 address (Chandramouli, §§ 0085-0088; For MTC group messaging the 3GPP system provides the interface Tsp for the SCS to send a group message.  This interface may carry the following information: (1) the application layer content of the group message, (2) the group identification for which the group message is intended, and (3) the location/area and RATs in which the group message is to be distributed.  As the application layer content is considered the payload of the group message, the rest of the group message is considered the header).

The motivation to combine the Bartier and Chandramouli references is the same as recited in the rejection of claims 1 and 10. 

Claims 3 and 12:
Claims 3 and 12 are analyzed with respect to claims 1-2 and 10-11, respectively. 

The limitation “wherein the processor circuit is configured for selecting the selected property identifier based on determining a minimum number of LLN devices are associated with the selected distinct property among the plurality of distinct properties” is disclosed by the combination of Bartier and Chandramouli because Bartier, in § 0085, ln. 3-6, discloses that as nodes subscribe or unsubscribe to a multicast group, the Point-to-Multipoint Sub-Tree (PST) is updated dynamically over time.  Thus, a group message would not be able to be sent to any group for which there isn’t at least one member or subscribing device.  This is because if a multicast group has no members, it is removed. 

Claims 4 and 13:
Bartier in view of Chandramouli further discloses wherein the directed multicast message causes a last-hop parent network device to:
identify the one or more multicast address group identifiers, and the selected property identifier, based on respective selected masks and determine if the child network device has subscribed to the one or more multicast group identifiers (Chandramouli, §§ 0085-0088; For MTC group messaging the 3GPP system provides the interface Tsp for the SCS to send a group message.  This interface may carry the following information: (1) the application layer content of the group message, (2) the group identification for which the group message is intended, and (3) the location/area and RATs in which the group message is to be distributed.  As the application layer content is considered the payload of the group message, the rest of the group message is considered the header.  Thus, in order to obtain information (2), it must be decapsulated (using a mask) from the group message); and 
selectively forward the directed multicast message to the child network device based on determining the child network device has the selected distinct property and has subscribed to at least one of the one or more multicast group identifiers (Chandramouli, § 0089, Lines 2-4; Any members of the group who are outside the location area will not receive the message, which infers that only members of the group who are within the location area will receive the message).

Claims 5, 14, and 20:
Bartier in view of Chandramouli further discloses wherein the processor circuit is configured for replacing, from within the multicast message, an existing IPv6 multicast address with the composite IPv6 address (Chandramouli, §§ 0085-0088; For MTC group messaging the 3GPP system provides the interface Tsp for the SCS to send a group message.  This interface may carry the following information: (1) the application layer content of the group message, (2) the group identification for which the group message is intended, and (3) the location/area and RATs in which the group message is to be distributed.  As the application layer content is considered the payload of the group message, the rest of the group message is considered the header).

Claims 6 and 15:
Bartier in view of Chandramouli further discloses wherein the distinct properties include any one or more of a device type, a device capacity, a deployment area, or a device deployment location within the deployment area (Chandramouli, § 0088; The location/area and RATs in which the group message is to be distributed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is directed to the list of pertinent prior art in the parent application 16/838252. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452